Per Curiam:
This action was brought upon a policy of burglary insurance, and the appeal involves only the question whether there were “ conclusive visible marks of forcible and violent entry into the said safe.” There was the usual provision that the company shall not be liable for losses effected by opening the safe by the manipulation of the lock or by opening with a key. Photographs were introduced in evidence which showed one or two small indentations upon the face of the combination dial of the safe. It was testified that the combination was in good order after the burglary and the lock responded to the manipulation of the tumblers in the proper manner. Plaintiff did not prove, nor are we acquainted *870with any mechanical principle which would enable us to say that these marks were caused by a forcible and violent entry into the safe.
Judgment reversed, with thirty dollars costs, and complaint dismissed, with costs.
All concur; present, Guy, Bijur and Mullan, JJ.